oofr-/r
                               ELECTRONIC RECORD




COA#       11-12-00351-CR                        OFFENSE:        19.03


           James Doyle Burwell v.
STYLE:     The State of Texas                    COUNTY:         Ector

                       AFFIRMED/REVERSED
COA DISPOSITION:       & RENDERED                TRIAL COURT:    70th District Court


DATE: 11/20/14                   Publish: NO     TC CASE #:      A-39,270




                        IN THE COURT OF CRIMINAL APPEALS



          James Doyle Burwell v.
style:    The State of Texas                          cca#:      PD-0006-15

         APPELLANT***                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         RfFobeTp                                     JUDGE:

DATE:       Od}l#/jU>tS                               SIGNED:                          PC:

JUDGE:           TM   UJAdJsC—                        PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD